Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147128-9                                                                                              Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  CALIFORNIA CHARLEY’S CORPORATION                                                                         David F. Viviano,
  and GERARD TRUDEL,                                                                                                   Justices
            Plaintiffs-Appellants,
  v                                                                  SC: 147128-9
                                                                     COA: 295575, 295579
                                                                     Wayne CC: 04-409295-CZ
  CITY OF ALLEN PARK, JOHN CIOTTI,
  ANTHONY NICHOLAS, MARTIN DELOACH,
  GREGORY MURPHY, KEVIN WELCH,
  KENNETH DOBSON, LEVON KING,
  BEVERLEY KELLEY, and DAVID TAMSEN,
            Defendants-Appellees,
  and
  FRANCESCO TUCCI,
           Defendant,
  and
  RONALD HAAS and JUDICIAL TENURE
  COMMISSION,
           Intervening Parties-Appellees,
  and
  PATROSKE ENTERPRISES, INC. and MARIA
  ORTEGA,
           Intervening Parties.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 9, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
         t0826
                                                                                Clerk